 
Exhibit 10.5


CONSULTING AGREEMENT
CBOND SYSTEMS L.L.C., a Texas Limited Liability Company (the "Company") and
Bruce Rich (herein referred to as either "Rich" or "Consultant") hereby enter
into this CONSULTING AGREEMENT (the "Agreement") effective as of January 1, 2018
("Effective Date"), as follows:

1.
Engagement and Term of Engagement. The Company shall engage Consultant, upon the
terms and subject to the conditions set forth in this Agreement. The period of
consultant's engagement under this Agreement shall begin as of the Effective
Date and shall continue until the earlier of (i) a period of three (3) years
from the Effective Date or (ii) until the aggregate cash payments under this
Agreement total Three hundred thousand dollars and No/100 ($300,000.00) (the
"Term").

2.
Nature of Relationship. As the Former CEO of the Company, Consultant shall
provide consultation and advice to the new CEO when and as requested by the new
CEO, and as agreed by Consultant, with such agreed consultation and advice
provided on an as needed basis, but not on a full time basis and further
Consultant shall not be required to maintain regular hours at the Company.

3.
Compensation and Benefits.

(a)
During the Term, the Company shall pay a monthly fee in cash to Consultant equal
to 1/2 of the monthly base salary of the CEO. In no event, and regardless of the
base salary paid to the CEO, will the amount paid to Consultant be less than
$8,333.33. The monthly Fee shall be payable in cash.

(b)
The Company shall promptly reimburse Consultant for ordinary and necessary
business expenses incurred by the Consultant in the performance of duties
hereunder in accordance with the Company's customary practices and policies
provided that such expenses are related to Company business activities related
to customers, investors and licensees.

4.
Termination of Engagement: Neither party may terminate this Agreement prior to
the end of the Term. To the extent that either party asserts that the other
party has breached any of the terms of this Agreement, then such party shall
notify the other of such breach, including providing the stated reasons for the
alleged breach, and then the alleged breaching party shall have a reasonable
opportunity and time period to cure such breach.

5.
Restrictive Covenants

(a)
Competitive Activity. Consultant covenants and agrees that for three (3) years
from the Effective Date, Consultant will not, directly or indirectly through
others, engage in, assist (whether Consultant receives a financial benefit or
not), or have any active interest or involvement, whether as an contractor,
agent, consultant, creditor, advisor, officer, director, stockholder (excluding
holdings of less than 1% of the stock of a public company), partner or
proprietor of, or any type of principal whatsoever in, any person, firm, or
business entity which directly or indirectly, is engaged in a business competing
with any business conducted and carried on by the Company or any of its
subsidiaries, without the Company's specific written consent to do so.

 
Exhibit 10.5 -- Page 1

--------------------------------------------------------------------------------

 

 

(b)
Non-Solicitation. Consultant covenants and agrees that for three (3) years from
the Effective Date, Consultant will not, directly or indirectly through others,
(i) induce any customers of the Company or its affiliates to patronize any
similar business which competes with any business of the Company or its
subsidiaries; (ii) canvass, solicit or accept any similar business from any
customer of the Company or its affiliates; (iii) request or advise any customers
of the Company or its affiliates to withdraw, curtail or cancel such customer's
business with the Company or its affiliates; (iv) disclose to any other person,
firm or corporation the names or addresses of any of the customers of the
Company or its subsidiaries; or (v) cause, solicit, entice, or induce any
employee of the Company or any of its subsidiaries to leave the employ of the
Company or such subsidiary or to accept employment with, the Consultant or any
other person, firm, association, or corporation for any similar business
activity, without the Company's prior written consent; provided however that
foregoing shall not be violated by any general advertising not targeted at a
specific individual or any Company employee who has been terminated by the
Company,

(c)
Non-Disparagement. Consultant covenants and agrees that Consultant shall not
engage in any pattern of conduct that involves the making or publishing of
written or oral statements or remarks (including, without limitation, the
repetition or distribution of derogatory rumors, allegations, negative reports
or comments) which are disparaging, deleterious or damaging to the integrity,
reputation or goodwill of the Company, its management, or of the management of
the Company's affiliates.

(d)
Protected Information. Consultant recognizes and acknowledges that Consultant
has had and will continue to have access to various confidential or proprietary
information concerning the Company and its affiliates of a special and unique
value which may include, without limitation, (i) books and records relating to
operation, finance, accounting, sales, personnel and management, (ii) policies,
procedures, and matters relating particularly to the Company, its affiliates or
their respective operations, including customer service requirements, costs of
providing service and equipment, operating costs and pricing matters, and
(iii) various trade or business secrets, including customer lists, route sheets,
business opportunities, marketing or business diversification plans, business
development and bidding techniques, training materials, methods and processes,
proprietary information, financial data and the like (collectively, the
"Protected Information"); provided, however, that information (i) which is or
becomes a part of the public domain through no fault or action of the
Consultant, (ii) is lawfully received from some third party source, or (iii) is
independently developed by Consultant without use of Company's confidential
information, shall all not be considered Protected Information. Consultant
therefore covenants and agrees that Consultant will not at any time, either
while engaged by the Company or afterwards, knowingly make any independent use
of, or knowingly disclose to any other person or organization (except as
authorized by the Company) any of the Protected Information, provided that
Consultant may disclose Protected Information if required by court order or a
subpoena after giving prior written notice to the Company.

 
Exhibit 10.5 -- Page 2

--------------------------------------------------------------------------------

 
 

6.
Enforcement of Covenants.

(a)
Right to Injunction. Consultant acknowledges that a breach of the covenants set
forth in Section 5 hereof may cause irreparable damage to the Company with
respect to which the Company's remedy at law for damages may be inadequate.
Therefore, in the event of breach or anticipatory breach of the covenants set
forth in Section 5 by Consultant, Consultant and the Company agree that the
Company may be entitled to the following particular forms of relief, in addition
to remedies otherwise available to it at law or equity: (i) injunctions, both
preliminary and permanent, enjoining or restraining such breach or anticipatory
breach; and (ii) recovery of all reasonable sums expended and costs, including
reasonable attorney's fees, incurred by the Company to enforce the covenants set
forth in Section 5 to the extent the Company has been successful in enforcing
the provisions through a final non-appealable order or judgment from a court of
appropriate jurisdiction.

(b)
Separability of Covenants. The covenants contained in Section 5 hereof
constitute a series of separate covenants, one for each applicable State in the
United States and the District of Columbia, and one for each applicable foreign
country. If in any judicial proceeding, a court shall hold that any of the
covenants set forth in Section 5 exceed the time, geographic, or occupational
limitations permitted by applicable laws, Consultant and the Company agree that
such provisions shall and are hereby reformed to the maximum time, geographic,
or occupational limitations permitted by such laws. Further, in the event a
court shall hold unenforceable any of the separate covenants deemed included
herein, then such unenforceable covenant or covenants shall be deemed eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Consultant and the Company further agree that the covenants in
Sections 5 and 6 shall each be construed as a separate agreement independent of
any other provisions of this Agreement, and the existence of any claim or cause
of action by Consultant against the Company whether predicated on this Agreement
or otherwise, shall not constitute a defense to the enforcement by the Company
of any of the covenants of Sections 5 and 6.

7.
Independent Contractor. Consultant is an independent contractor and this
Agreement shall not be construed to create any association, partnership, joint
venture, employee, or agency relationship between Consultant and the Company for
any purpose. Consultant shall assume all legal duties and responsibilities of
independent contractor status, including include but are not limited to tax
liabilities related to such independent contractor status.

8.
Non-Disclosure Agreement Terms. Consultant agrees that Consultant will not
disclose the terms of this Agreement to any third party other than Consultant's
immediate family, attorney, accountants, or other consultants or advisors, or
except as may be required by any governmental authority.|

9.
Sources of Payment. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid from
the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets made, to assure payment.

 
Exhibit 10.5 -- Page 3

--------------------------------------------------------------------------------

 

10.
Assignment. Except as otherwise provided in this Agreement, this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective heirs, representatives, successors and assigns. This Agreement shall
not be assignable by Consultant or Company, without the prior written consent of
the other party (provided however that Consultant may assign this Agreement and
the performance and obligations hereunder to B Rich, LLC), provided however that
this Agreement shall be binding upon Company and any entity resulting from the
reorganization, merger, transaction, acquisition, or consolidation of the
Company with any other corporation or entity or any corporation or entity to or
with which the Company's business, equity interests, or substantially all of its
business or assets may be sold, exchanged or transferred (the provisions of this
sentence also being applicable to any successive such transaction).

11.
Survival; Amendment. This Agreement may not be amended except by a written
agreement signed by both parties. The provisions of this Agreement which by
their nature are intended to survive the termination, cancellation, completion
or expiration of this Agreement shall continue as valid and enforceable
obligations of the parties notwithstanding any such termination, cancellation,
completion or expiration.

12.
Governing Law and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to agreements made and
to be performed in that State, without regard to its conflict of laws. Venue for
any legal dispute will be in the state District Courts of Houston, Harris
County, Texas.

13.
Notices. Any notice, consent, request or other communication made or given in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by registered or certified mail, return
receipt requested, or by facsimile or by hand delivery, to those listed below at
their following respective addresses or at such other address as each may
specify by notice to the others:

To the Company: C-Bond Systems L.L.C.

Attention: Scott R. Silverman
6035 South Loop East
Houston, Texas 77033
To the Consultant: Bruce Rich

3333 Allen Parkway, #3005
Houston, Texas 77019

14.
Review of Agreement. Consultant acknowledges that he (a) has carefully read and
understands all of the provisions of this agreement and has had the opportunity
for this Agreement to be reviewed by counsel, (b) is voluntarily entering into
this Agreement and (c) has not relied upon any representation or statement by
the Company (or its affiliates, equity holders, agents, representatives,
contractors and attorneys) with regard to the subject matter or effect of this
Agreement.

14.
Review of Agreement. Consultant acknowledges that he (a) has carefully read and
understands all of the provisions of this agreement and has had the opportunity
for this Agreement to be reviewed by counsel, (b) is voluntarily entering into
this Agreement and (c) has not relied upon any representation or statement by
the Company (or its affiliates, equity holders, agents, representatives,
contractors and attorneys) with regard to the subject matter or effect of this
Agreement.

 
Exhibit 10.5 -- Page 4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the date written above.
C-BOND SYSTEMS, LLC




 By:   /s/ Scott R. Silverman                       
 Scott R. Silverman CEO


 Date:                                                              




 Consultant:




 By:    /s/ Bruce Rich                                   
 Bruce Rich


 Date                                                               
 
 
 
Exhibit 10.5 -- Page 5

--------------------------------------------------------------------------------